Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/080315 A1, hereon referred to as D1.
Regarding claim 1, D1 teaches a roller chain comprising:	
a plurality of spaced-apart inner link units, each of said inner link units including two spaced-apart inner chain plates (2) each of which has an outer surface facing away from the other one of said inner chain plates, and two parallel bushings (1) each of which interconnects said inner chain plates (figs 6, 7, and 21);
	a plurality of outer link units, each of said outer link units interconnecting an adjacent pair of said inner link units (figs 6, 7, and 21), and including two spaced-apart outer chain plates (4) that are respectively disposed at two opposite sides of said inner link units (figs 4, 6, and 21), and two parallel connecting rods (3) each of which interconnects said outer chain plates and rotatably extends through one of said bushings of a respective one of the adjacent pair of said inner link units (D1 translation, lines 225-246), for each of said outer link units, each of said outer chain plates having an inner surface that faces the other one of said outer chain plates (figs 6, 7, 21), said inner surface of each said outer chain plates having an inner base surface portion (figs 6 and 21, portions of outer link that surround recess 6) that is proximate to said inner chain plates of the corresponding pair of inner link units (figs 6 and 21), two spaced-apart inner bottom surface portions (top of 6) that are distal from said inner chain plates of the corresponding pair of said inner link units, and two inner surrounding surface portions (sides of 6), each of said inner surrounding surface portions being connected to said inner base surface portion and a respective one of said inner bottom surface portions, and cooperating with the respective one of said inner bottom surface portions, a corresponding connecting rod and a corresponding bushing to define an annular retaining space (gap easily seen in figs 6 and 21);
a plurality of sealing rings (14), each of said sealing rings being disposed in a respective one of said retaining spaces in said outer chain plates (D1 translation lines 225-246 and figs 6 and 21. Figure 21 is annotated below to show the indicated portions in the prior art.

    PNG
    media_image1.png
    550
    951
    media_image1.png
    Greyscale


Regarding claim 2, D1 teaches the roller chain of claim 1 disclosed above, and further teaches that for each of said inner link units, each of said bushings (1) has a main portion, and two protruding portions that respectively extend from two opposite ends of said main portion and that respectively protrude from said outer surfaces of said inner chain plates (2)(D1 translation, 230-232 and figs 6 and 21), each of said protruding portions partially defining a respective one of said retaining spaces (D1 translation, 326-330; see dashed line of the bushing in figs 6 and 21), and being spaced apart from a corresponding one of said inner bottom surface portions of said outer chain plates (4)(D1 translation, 326-330; see dashed lines of the bushing and inner bottom surface portion in figs 6 and 21). 

Regarding claim 6, D1 teaches the roller chain of claim 2 disclosed above, and further teaches that for each of the said outer link units, each of said outer chain plates (4) further has an outer surface that faces away from the other one of said outer chain plates, said outer surface of each of said outer chain plates having an outer base surface portion (see claims 1 and 2 disclosed above), and two outer protruding surface portions that protrude relative to said outer base surface portion and that respectively correspond in position to said retaining spaces (6) in said outer chain plate (D1, 226-246 and figs 6 and 21). 

Regarding claim 7, D1 teaches the roller chain of claim 6 disclosed above, and further teaches that each of the said retaining spaces (6) has a lubricant reservoir that is defined among a corresponding sealing ring (14), a protruding portion of a corresponding bushing (1), a corresponding inner bottom surface portion and a corresponding connecting rod (3) for reserving a lubricant (D1, 131-137 and 326-330 and figs 6 and 21). 
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 3-5 teach specific values, ranges, and measurements that are considered critical to the structure and functioning of the device, as established in the specification. As no prior art could be found stating such specifics, these claims would be considered allowable if not dependent on a rejected claim.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yasu et al (US 2017/0211660 A1), Aoki et al (US 2008/0287237 A1), Hebbecker (DE 102017107870 A1), Yoshiyuki (EP 2837857 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651